UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) September 18, 2013 ARMOUR Residential REIT, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 001-34766 26-1908763 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3001 Ocean Drive, Suite 201 Vero Beach, Florida (Address of Principal Executive Offices) (Zip Code) (772) 617-4340 (Registrant’s Telephone Number, Including Area Code) n/a (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. OnSeptember 18, 2013, ARMOUR Residential REIT, Inc.(“ARMOUR”) announceda monthly cash dividend rate of $0.05 per sharewill be payable to holders of ARMOUR common stock for each of the three months in thefourth quarter of 2013,as set forth below: Holder of Record Date Payment Date October15, 2013 October 28, 2013 November15, 2013 November 27, 2013 December16, 2013 December27, 2013 Additionally, ARMOUR confirmed on September 18, 2013monthly cash dividend rates of $0.171875 and $0.1640625 per sharewill be payable to holders of ARMOUR Series A Preferred Stock and Series B Preferred Stock, respectively, for each of the three months in thefourth quarter of 2013 as set forth below: Holder of Record Date Payment Date October15, 2013 October28, 2013 November15, 2013 November27, 2013 December15, 2013 December 27, 2013 A copy of ARMOUR's press release announcing the common stockdividendsand confirming thepreferred stock dividends is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release announcing Q4 2013 common stock dividends and confirming Q4 2013 Series A Preferred Stock dividends and Series B Preferred Stock dividends, datedSeptember 18, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:September 18, 2013 ARMOUR RESIDENTIAL REIT, INC. By: /s/James R. Mountain Name: James R. Mountain Title: Chief Financial Officer 3 Exhibit Index Exhibit No. Description Press Release announcing Q4 2013 common stock dividends and confirming Q4 2013 Series A Preferred Stock dividends and Series B Preferred Stock dividends, datedSeptember 18, 2013 4
